Citation Nr: 0827764	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-33 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2004 rating decision in which the RO denied, 
inter alia, the veteran's claim for an increased rating for 
PTSD. In May 2005, the veteran filed a notice of disagreement 
(NOD). A statement of the case (SOC) was issued in September 
2006, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in October 
2006.

In March 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record. During the hearing, 
the appellant submitted additional evidence to the Board, 
waiving initial RO consideration of the evidence.  See 38 
C.F.R. § 20.800 (2007).

In September 2007, the Board remanded this matter to the RO, 
via the Appeals Management Center (AMC), in Washington, DC, 
for additional notice and development.  After accomplishing 
the requested actions, the AMC continued the denial of the 
claim (as reflected in a February 2008 supplemental SOC 
(SSOC)), and returned the matter to the Board for further 
appellate consideration.

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the AMC.   VA will notify the 
appellant when further action, on his part, is required.




REMAND

The Board finds that further RO action is needed before the 
claim on appeal is adjudicated.

In December 2007, prior to the AMC's issuance of the February 
2008 supplemental SOC (SSOC), the Board received additional 
pertinent treatment records from the Baltimore Vet Center 
that were submitted directly to the Board, by the veteran.  
The Board forwarded  to the AMC the additional evidence, 
which was dated-stamped as received in January 2007.  The 
additional treatment records are dated from October 2000 to 
August 2004, and reflect ongoing therapy for the veteran's 
service-connected PTSD.  This evidence clearly bears on the 
question of the veteran's entitlement to a rating in excess 
of 30 percent for his service-connected PTSD.  

However, this evidence was not addressed in the February 2008 
supplemental SOC (SSOC) and is not otherwise shown to have 
been considered by the AMC (as the February 2008 SSOC only 
indicates that Vet Center treatment records dated from August 
2004 to September 2007 were considered).  In addition, the 
February 2008 SSOC does not indicate that a pertinent March 
2007 psychological assessment letter from a Baltimore Vet 
Center psychologist was considered in readjudicating the 
claim for an increased rating.  Under these circumstances, 
the Board has no alternative but to remand this matter to the 
RO for consideration of the claim in light of the additional 
evidence received, in the first instance, and for issuance of 
a SSOC reflecting such consideration.  See 38 C.F.R. §§ 
19.31, 19.37 (2007).

To ensure that all due process requirements are met, before 
issuing the SSOC addressed above, the RO should, through 
VCAA-compliant notice, give the veteran another opportunity 
to present information and/or evidence pertinent to the claim 
on appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2008) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should  ensure that its notice to the 
veteran meets the requirements of the recent decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (as 
regards the five elements of a claim for service connection- 
particularly, disability ratings and effective dates), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (as regards 
minimum 38 U.S.C. § 5103(a) notice requirements for increased 
rating claims).

The Board notes that, in Vazquez-Flores, the United States 
Court of Appeals for Veterans Claims (Court) held that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation

The Board emphasizes that action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2008) 
and 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claim.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.

The RO should explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
notice requirements of Dingess/Hartman 
and Vazquez-Flores (cited to above).

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claims within the one-year 
period).

2.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for a 
rating in excess of 30 percent for PTSD 
in light of all pertinent evidence (to 
particularly include the March 2007 
psychological assessment letter from the 
Baltimore Vet Center psychologist, 
evidence submitted to the Board in 
December 2007, and all other evidence 
added to the record since the RO's most 
recent February 2008 SSOC)
 
5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).




